Citation Nr: 1031644	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-25 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the bilateral elbows (elbow condition), to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to July 2000, 
including service in the Southwest Asia theater of operations 
during the Persian Gulf War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for degenerative joint 
disease of unspecified joints.  In a May 2010 rating decision, 
the RO granted service connection for degenerative joint disease 
of the left knee.

In November 2008, the Board remanded this case to schedule a 
Travel Board hearing.  The Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge (AVLJ) 
in March 2009.  A transcript of the hearing is associated with 
the claims file.

In September 2009, the Board remanded this case for further 
development.

The issue of entitlement to service connection for degenerative 
joint disease of the right knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the competent evidence is against finding a 
current bilateral elbow condition that is causally related to the 
Veteran's military service.


CONCLUSION OF LAW

A bilateral elbow condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In August 2006, the Veteran received a notice letter, which 
notified him of what information and evidence was needed to 
substantiate his claim of service connection for degenerative 
joint disease, what information and evidence must be submitted by 
the claimant, what information and evidence would be obtained by 
VA, and informed him how the disability ratings and effective 
dates are assigned.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) requires that the AVLJ who chairs a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Here, the original claim was denied for 
failure to specify the joints affected by the claimed 
degenerative joint disease.  Subsequent communication with the 
Veteran determined that he was seeking service connection for 
degenerative joint disease of the elbows.  During his opening 
statement at the hearing, the Veteran's representative further 
clarified that the Veteran was seeking service connection for 
degenerative joint disease of both elbows and both knees.  This 
was later confirmed by the AVLJ, thus negating the need for the 
AVLJ to elaborate on the basis for the prior denial.  In 
addition, the AVLJ sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  
Specifically, the AVLJ sought information regarding where the 
Veteran was receiving treatment for his current joint conditions 
and whether he received any treatment during his military 
service.  Moreover, neither the Veteran nor his representative 
has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) 
nor has identified any prejudice in the conduct of the Board 
hearing.  By contrast, the hearing focused on the elements 
necessary to substantiate the claims and the Veteran, through his 
testimony as shaped by his representative's questions, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits.  As such, the 
Board finds that, consistent with Bryant, AVLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claims based on the current record.

As to the duty to assist, the Board is not aware of the existence 
of additional relevant evidence in connection with the Veteran's 
claims that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination, lay statements of the 
Veteran, and statements of his representative have been obtained.  
In addition, in compliance with the Board's September 2009 remand 
instructions, the AMC scheduled the Veteran for a VA examination 
in December 2009.  This examination diagnosed a bilateral elbow 
condition (residual neuropathy) and a left knee condition 
(degenerative joint disease) and opined that the left condition 
was related to the Veteran's military service, but the bilateral 
elbow condition was not.  Thus VA has complied with the 
September 2009 remand instructions with regard to the bilateral 
elbow condition claim.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board finds 
that VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issues on appeal, and that 
VA has satisfied the duty to assist.

Elbow Claim

The Veteran's service personnel records show that he was awarded 
the Kuwait Liberation Medal and served in Southwest Asia from 
October 1990 to April 1992.  Therefore, the Veteran is found to 
be a Persian Gulf War veteran as defined within 38 C.F.R. § 
3.317.

The March 2008 Gulf War Guidelines examination reported that the 
Veteran had degenerative joint disease of the bilateral elbows.  
The December 2009 VA medical examiner diagnosed him with right 
elbow status post ulnar nerve decompression, residual neuropathy 
and left elbow ulnar nerve decompression, residual neuropathy.  
The Board notes that since the Veteran's symptoms have been 
attributed to known clinical diagnoses, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to undiagnosed 
illness among Persian Gulf veterans are not applicable.  

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  VA treatment records contain a diagnosis 
of degenerative joint disease of the bilateral elbows.  Thus, the 
current disability requirement is met.

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran's 
service treatment records do not contain complaints of or 
treatment for any elbow injury or pain.  Nor has the Veteran 
described a specific injury to which he can attribute his 
bilateral elbow pain.   Instead, the Veteran asserts that he 
injured his elbows in service due to repeatedly carrying 130 
pounds of gear at a time while running, pounding pickets for 
miles, slamming his elbows into the ground, and other duties as a 
combat engineer.  The Veteran is competent to provide lay 
evidence regarding lay-observable events such as the conditions 
of his service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Although there is no evidence of an in-service elbow injury, even 
assuming in-service trauma to his elbows, the claim fails under 
to satisfy the medical nexus requirement.  The December 2009 VA 
examiner opined that his bilateral elbow condition was less 
likely than not a result of the Veteran's military service, an 
assessment she reaffirmed in her February 2010 addendum.  The 
record does not contain a medical nexus opinion linking the 
Veteran's current bilateral elbow condition to his military 
service.

To the extent that the Veteran himself contends that his 
bilateral elbow condition is related to service, the Board finds 
that the Veteran's assessment is outweighed by the one offered by 
the December 2009 VA examiner because the VA examiner based her 
impression on a review of the Veteran's medical records, her 
physical examination of the Veteran, her education and training, 
and the rationale she offered in support of her conclusion.  In 
reaching this finding, the Board observes that the Veteran's 
statements regarding the onset of his elbow condition have not 
been consistent during the course of this appeal.  (Compare 
statements made during the March 2008 VA examination and his 
testimony at the March 2009 Board hearing).  Thus, continuity of 
symptomatology has not been established back to his military 
service.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim.  For these reasons and bases, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a bilateral elbow 
condition.  Thus, the appeal must be denied.


ORDER


Service connection for degenerative joint disease (DJD) of the 
bilateral elbows is denied.

REMAND

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall, 11 
Vet. App. 268.  Where the remand orders of the Board were not 
complied with, the Board itself errs in failing to insure 
compliance; in such situations the Board must remand back to RO 
for further development.

At his March 2009 Travel Board hearing, the Veteran indicated 
that he was seeking service connection for degenerative joint 
disease of the bilateral elbows and bilateral knees.  In 
September 2009, the Board remanded the claim for a VA medical 
examination of the elbows and knees.  This December 2009 
examination addressed the Veteran's bilateral elbow condition and 
his left knee condition, but as Veterans of Foreign Wars points 
out in their July 2010 written argument, the examination report 
is as to the right knee.  Indeed, in her February 2010 addendum, 
the December 2009 VA examiner noted that the Veteran only 
identified the left knee during the examination and thus his 
right knee was not examined.  Because the RO did not comply with 
the September 2009 remand instructions, the Board has no 
discretion and must remand his right knee claim for further 
development.  Stegall.

Finally, in a May 2010 rating decision, the RO granted service 
connection for degenerative joint disease of the left knee and 
assigned an initial 10 percent rating, effective June 19, 2006.  
In July 2010 written argument, Veterans of Foreign Wars 
challenged the initial 10 percent rating on the basis that it did 
not adequately compensate him for his level of disability.  The 
Board accepts the July 2010 written argument of the Veteran's 
representative as a Notice of Disagreement with the May 2010 
rating decision.  See 38 C.F.R. § 20.201 (2009).  Not 
surprisingly, however, the RO has not issued him a Statement of 
the Case (SOC) with respect to this claim.  Under the 
circumstances, the Board has no discretion and is obliged to 
remand this issue to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any right knee disability, to 
include degenerative joint disease, found to 
be present.  If after examination no 
disability is found to be present, so state.  
The claims folder should be made available to 
and reviewed by the examiner.  All indicated 
studies should be performed and all findings 
should be reported in detail.

The examiner should opine as to whether it is 
at least as likely as not that any right 
knee condition found to be present is 
attributable to a known clinical diagnosis.  
If it is, the examiner should opine as to 
whether it is at least as likely as not 
related to service.  In offering this 
impression, the examiner must acknowledge and 
discuss the Veteran's report of a continuity 
of symptoms since service.  The rationale for 
any opinion expressed should be provided in a 
legible report.

2.  The RO must issue the Veteran an SOC with 
respect to his claim seeking an initial 
evaluation in excess of 10 percent for 
degenerative joint disease of the left knee, 
to include notification of the need to timely 
file a Substantive Appeal to perfect his 
appeal on this issue.

3.  After completing the above requested 
actions, and any additional notification and 
development deemed warranted, readjudicate 
the claim remaining on appeal, in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


